                                                                                             FILED
                                                                                          U.S. DISTRICT COURT
                                                                                       MIDDLE DISTRICT OF TENN.
                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF TENNESSEE                                  NOV 2 0 2019
                                   NASHVILLE DIVISION

                                                                —__-- - - ---- _-
-UNITED-ST-AT-ES- OF AMERICA --- ) ---- - - _

        V.
                                       No.
                                                )
                                                             3:1q-80x97                     4        t~
                                                                                            1DEPUW__-C-LERK

                                                             18 U.S.C. § 2
                                                             18 U.S.C. § 1512(c)(1)
XU ZHANG                                        )            18 U.S.C. § 1512(k)


                                    INDICTMENT
        THE GRAND JURY CHARGES:
                                              Introduction

        At all times relevant to this Indictment:

        1.     The defendant, XU ZHANG, was a Chinese national and the boyfriend of G.X.

        2.     G.X. was arrested on August 22, 2019, and incarcerated following her indictment

on federal charges.

       3.      G.X. committed suicide in custody on November 1, 2019.

       4.      WeChat is a Chinese multi-purpose messaging, social media, and mobile payment f

application that can be accessed by mobile devices, personal computers, and the internet.

                                           COUNT ONE

       5.      Paragraphs 1 through 4 of this Indictment are re-alleged and incorporated by

reference as though fully set forth herein.

       6.      Beginning not later than August 22, 2019, and continuing thereafter through on or

about November 8, 2019, in the Middle District of Tennessee and elsewhere, XU ZHANG and

G.X. did willfully, knowingly, and unlawfully combine, conspire, confederate, and agree with each

other, and with others known and unknown to the Grand Jury, to corruptly alter, destroy, mutilate,




     Case 3:19-cr-00287 Document 18 Filed 11/20/19 Page 1 of 2 PageID #: 34
and conceal records, to wit: WeChat conversations, contacts and access identifiers, including

codes, with the intent to impair the records' integrity and availability for use in an official

proceeding,, that is;-afederal-grand jury investigation-and-federal-court proceedings in- violation - -

of Title 18, United States Code, Section 1512(c)(1).

        All in violation of Title 18, United States Code, Section 1512(k).

                                            COUNT TWO

        7.      Paragraphs 1 through 4 of this Indictment are re-alleged and incorporated by

reference as though fully set forth herein.

        8.      On or about September 7, 2019, in the Middle District of Tennessee and elsewhere,

XU ZHANG, aided and abetted by G.X. and others, did corruptly alter, destroy, mutilate, and

conceal a record, to wit: WeChat conversations, contacts and access identifiers, including codes,

and did attempt to do so, with the intent to impair its integrity and availability for use in an official

proceeding, that is, a federal grand jury investigation and federal court proceedings.

        In violation of Title 18, United States Code, Sections 1512(c)(1) and 2.



                                                    A TRUE BILL:




                                                    G                 FOREPERSON




DONALD Q. COCHRAN
UNITED STATES ATTORNEY


~;~A PJ O
,
SARA BETH MYERS
ASSISTANT UNITED STATES ATTORNEY




     Case 3:19-cr-00287 Document 18 Filed 11/20/19 Page 2 of 2 PageID #: 35
